Title: To Thomas Jefferson from Cosimo Mari, 16 December 1785
From: Mari, Cosimo
To: Jefferson, Thomas



Monsieur
à Pise le 16me. Xbre. 1785

Vous serés peut-etre surpris de vous voir paraitre la presente Lettre d’un Incognito, qui n’a pas L’honneur d’Etre connus de vous; mais qui a cependant celui de vous connoître par La renommée que vous vous etes acquise dans l’Europe par cet Esprit de Patriotisme, par La Sublimité de vos talens, et par cette noble fermeté dont vous avés triomphé de tous Les obstacles de vos Ennemis.
L’etablissement de vôtre Auguste Areopage a donné au Monde entier un Spectacle digne de la plus grande admiration, puisque Les Membres qui La composent ont fait voir que La Liberté est Le premier droit de tous Les hommes, que Le soin de La diriger vers Le bien comun doit être Le but de toutte Societé raisonnablement ordonnée, et que le crime de La force est d’avoir privé la plus grande partie du Globe de cet avantage naturel. Votre Republique est fondée par la voie douce de la persuasion; par L’appat si séduisant du bonnheur; par L’attrait d’une vie tranquille; par Les avantages d’une sage police; par Les jouissences d’une reguliere industrie; et par La Superiorité du génie. Touttes ces heureuses considerations ameneront Les Etats Unis à un but egalement utile aux Nations des deux Hemispheres en etablissant un Commerce aussi florissant que Solide.
Je dois L’avantage, assés flateur pour moi, de vôtre connoissance à Monsr. Mazzei, qui m’a encouragé de m’addresser à vous, Monsieur, en m’assurant que c’est par vôtre moyen que je dois recevoir de l’argent de Virginie. Cela etant, j’ose vous supplier de  vouloir bien remettre au dit Monsieur Mazzei la somme entiere que l’on vous vous faira passer pour mon comte. Je n’ignore point qu’on lui a fait un protet d’une Lettre de change; et dans La crainte qu’il puisse manquer d’argent, L’etroite amitié que j’ai contractée avec lui depuis son Enfance m’oblige à tous les egards pour un homme le plus honnete pour les devoirs de la Societé, complaisant et fidel à ses amis, discret avec tout le Monde, et qui verse tout son superflu dans le sein de l’indigence. D’ailleur vous connoissés assés son merite essentiel, qui consiste dans La solidité de son esprit, dans La justesse de son discernement, dans l’etendue de son erudition.
Recevés enfin avec bontée l’hommage de mes sentimens; il ne nuit pas à celui de la respetueuse consideration, avec laquelle j’ai L’honneur d’Etre Monsieur Votre Tres humble, et Tres obeissant serviteur,

Cosimo Mari


Oserois-je vous prier de remettre à Mr. Mazzei La Lettre cy jointe? Je vous en serais tres redevable.

